FILED
                            NOT FOR PUBLICATION                             MAR 10 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ALVIN RONNEL ROSS,                               No. 09-16442

              Plaintiff - Appellant,             D.C. No. 1:08-cv-00060-DLB

  v.
                                                 MEMORANDUM *
JAMES E. TILTON, CDCR Secretary and
DERRAL G. ADAMS, Warden,

              Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                   Dennis L. Beck, Magistrate Judge, Presiding **

                          Submitted February 15, 2011 ***

Before:      CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       California state prisoner Alvin Ronnel Ross appeals pro se from the district

court’s order denying his motion to reconsider the district court’s judgment

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
            Ross consented to the jurisdiction of the magistrate judge. See
28 U.S.C. § 636(c).

       ***   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his 42 U.S.C. § 1983 action alleging violations of his due process and

equal protection rights under the Fourteenth Amendment. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion, Molloy v. Wilson,

878 F.2d 313, 315 (9th Cir. 1989), and we affirm.

      The district court did not abuse its discretion by denying the motion to

reconsider because Ross has failed to demonstrate mistake, inadvertence, surprise,

excusable neglect, newly discovered evidence, or any other basis for relief from

judgment. See Fed. R. Civ. P. 60(b); see also Molloy, 878 F.3d at 316.

      AFFIRMED.




                                         2                                       09-16442